          Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

  UNITED STATES OF AMERICA                             )
                                                       )
                 v.                                    )
                                                         CRIMINAL NO.: 1:20-CR-040
                                                       )
  JESSICA JOHANNA OSEGUERA                             )
  GONZALEZ,                                            )
        also known as “Jessica Johanna                 )
        Castillo” and “La Negra,”                      )
                                                       )
                 Defendant.                            )

       GOVERNMENT’S RESPONSE TO DEFENDANT’S MOTION TO STRIKE
                           SURPLUSAGE

       The United States, through undersigned counsel, respectfully submits this response to

Defendant’s Motion to Strike Surplusage from the Superseding Indictment (hereafter “Motion”

or “Mot.”) [Dkt. No. 75]. The language the defendant seeks to strike as surplusage is material to

the charges and provides necessary context to assist the jury to understand the charges.

Accordingly, the Court should deny the defendant’s Motion.

   A. Background

       The defendant is charged with five counts of violating the Foreign Narcotics Kingpin

Designation Act, 21 U.S.C. §§ 1904, 1906. Dkt. No. 65. In each count of the Superseding

Indictment, the defendant is charged with willfully: (1) engaging in transactions or dealings in

property of a foreign person, designated as materially assisting in, or providing support for or

services in support of, the international narcotics trafficking activities of the significant foreign

narcotics trafficker known as the Cartel de Jalisco Nueva Generacion; (2) engaging in

transactions or dealings to evade and avoid, and that had the effect of evading and avoiding, the

prohibition on transactions or dealings in property or interests in property of said foreign person;

and (3) aiding, abetting, and causing others to engage and attempt to engage in transactions and


                                                   1
          Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 2 of 8




dealings to evade and avoid the prohibition on transactions or dealings in property or interests in

property of said foreign person. Id. The defendant’s Motion seeks to strike the following

language from each count of the Superseding Indictment: “materially assisting in, or providing

support for or to, or providing goods or services in support, of the international narcotics

trafficking activities of the significant foreign narcotics trafficker known as the Cartel de Jalisco

Nueva Generacion, and/or being controlled or directed by, or acting for or on behalf of, Cartel de

Jalisco Nueva Generacion.” See Dkt. No. 75 at 3-4. Striking the foregoing language from the

Superseding Indictment would deny the jury the necessary context to understand what the

defendant is accused of doing and the illegality of such conduct. 1

    B. Legal Standard

       Federal Rule of Criminal Procedure 7(d) permits a court to strike surplusage from the

indictment upon the defendant’s motion. Fed. R. Crim. P. 7(d). “Insinuations of unalleged facts,

irrelevant descriptive recitals, inflammatory language and narrative declarations of past fact” can

be considered surplusage and stricken. United States v. Hubbard, 474 F. Supp. 64, 82-83

(D.D.C. 1974); see also United States v. Watt, 911 F. Supp. 538, 553-54 (D.D.C. 1995) (holding

that “prejudicial or inflammatory allegations that are neither relevant nor material to the charges”

should be stricken) (citing United States v. Terrigno, 838 F.2d 371, 373 (9th Cir. 1988)).

However, “relevant statements in an indictment should not be stricken, even if [they] may be

prejudicial”; rather, statements should only be stricken if they are “both prejudicial and




1
  Additionally, and crucially, it is an element of the crimes charged that the property with which
a defendant is accused of engaging in a “transaction or dealing” be “property of [a] significant
foreign narcotics trafficker,” 21 U.S.C. § 1904, so the defendant’s request would render the
Superseding Indictment legally insufficient.
                                                  2
            Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 3 of 8




irrelevant.” United States v. Naegele, 341 B.R. 349, 364 (D.D.C. 2006) (internal citations

omitted).

        “Motions to strike surplusage from an indictment are highly disfavored in this Circuit.”

Watt, 911 F. Supp. at 554. “The standard under Rule 7(d) has been strictly construed against

striking surplusage.” United States v. Jordan, 626 F.2d 928, 930 n.1 (D.C. Cir. 1980). The

defendant “must overcome a most severe burden to move this court to order language from the

indictment stricken.” Watt, 911 F. Supp. at 554.

    C. Argument

        The language the defendant moves to strike is relevant, necessary and foundational to

Counts One through Five of the Superseding Indictment. Omitting reference to why a foreign

person is designated by OFAC would deprive the jury of information helpful to understanding

the extent of the defendant’s conduct and why it is criminal. See Watt, 911 F. Supp. at 554

(denying motion to strike language that “provides the background necessary for a jury to

understand the full scope of defendant’s activities, and to place defendant’s conduct in the

appropriate context”). Without the necessary context, the Superseding Indictment would, in

effect, allege merely that the defendant willfully engaged in transactions or dealings in property

or interests in property of a foreign person, without first obtaining a license from the Office of

Foreign Assets Control of the U.S. Department of the Treasury (“OFAC”). But this is not

enough to even set forth the elements of the offense. Although the government does not have to

prove or defend the validity of an underlying OFAC designation, see generally Gov’t Omnibus

Motion, Dkt. No. 63, at 22-23, the fact of a designation pursuant to the Kingpin Act is an

element that the government has to prove at trial. The Kingpin Act prohibits a “transaction or

dealing . . . in property or interests in property of any significant foreign narcotics trafficker”



                                                   3
          Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 4 of 8




designated by OFAC. 21 U.S.C. § 1904(c)(1). Thus, to strike the language explaining that the

designated entities were designated for “materially assisting in, or providing support for or to, or

providing goods or services in support, of the international narcotics trafficking activities of the

significant foreign narcotics trafficker known as the Cartel de Jalisco Nueva Generacion, and/or

being controlled or directed by, or acting for or on behalf of, Cartel de Jalisco Nueva

Generacion” would remove a necessary reference to the “significant foreign narcotics trafficker”

whose designation is the basis for the offense.

       The challenged language is also proper because it helps the jury understand the meaning

and significance of the OFAC sanctions the defendant allegedly violated. For example, in

United States v. Salahmand, the defendant moved to strike from the indictment references to

medical licensing requirements and his failure to obtain a license where he was charged with

using another person’s DEA registration to dispense controlled substances. No. CR 08-192

(CKK), 2009 WL 10680698, at *1 (D.D.C. May 12, 2009). Denying Salahmand’s motion, the

court reasoned:

               [T]o understand fully that the defendant’s actions were criminal, the
               jury needs to understand what it takes to be a licensed physician and
               when a licensed physician can prescribe controlled substances.
               Only then, can the jury appreciate that by holding himself out to be
               a psychiatrist and signing doctors’ names to controlled substance
               prescriptions, the defendant committed a crime.

Id. at *2. Similarly here, the language the defendant seeks to strike is necessary for the jury to

understand the charges. 2 Without the context, the average juror would not readily understand



2
 Additionally, the government must prove at trial that the defendant “willfully” transacted or
dealt with the designated entities, or transacted or dealt with them in a manner that evaded the
Kingpin Act’s prohibitions. The defendant’s understanding of the basis for the designations, and
her knowledge of the drug cartel to which the designated entities are tied, would be highly
probative of her willfulness. And it is permissible for an indictment to include language “to
                                                  4
          Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 5 of 8




what it means to be “designated” by OFAC, or why a licensing regime would be involved in a

U.S. person’s dealings with a foreign business.

       Admittedly, the government has identified at least one case in which a judge in this Court

struck as surplusage a reference to the reason—international terrorism—that the United States

had enacted sanctions pursuant to the International Economic Powers Act (“IEEPA”). 3 In

United States v. Quinn, the defendants were accused of violating an embargo by trading with

Iran without first obtaining a license. 401 F. Supp. 2d 80 (D.D.C. 2005). The indictment

described Iran as “a country whose regime had for years been designated by the United States

government as a supporter of international terrorism.” Id. at 98-99. The Court struck references

to terrorism in the indictment while noting that violating an embargo does not necessarily result

in material support to terrorists. Id. at 99. This matter is different and distinct. Far from

offering a gratuitous assertion or description purporting to explain why the President, though

delegated authority, designated the Cartel de Jalisco Nueva Generacion as a significant foreign

narcotics trafficker, the Superseding Indictment merely parrots the language of the statute in

identifying the cartel as a “significant foreign narcotics trafficker.”

       The D.C. Circuit has also affirmed a district court decision denying the defendant’s

motion to strike surplusage even when the language was prejudicial to the defendant. In United

States v Rezaq, the defendant was charged with air piracy for hijacking an Air Egypt plane and

ordering it to fly to Malta, where Rezaq shot several passengers, killing two. 134 F.3d 1121,

1126 (D.C. Cir. 1998). Rezaq moved to strike from the indictment any reference to the deaths of




establish the defendant’s state of mind, intent, and motives.” United States v. Trie, 21 F. Supp.
2d 7, 19 (D.D.C. 1998).
3
  As the government has explained in other filings, the Kingpin Act is expressly modeled on
IEEPA. See 21 U.S.C. § 1901.
                                                   5
          Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 6 of 8




the two passengers and the attempted murder of three other passengers. Id. at 1134. The D.C.

Circuit affirmed the denial of the motion to strike surplusage, finding that “[t]he district court

was well within its discretion in concluding that the prejudicial effect of these references did not

outweigh their relevance.” Id. at 1134. For the reasons explained in more detail supra, the

references to the Cartel de Jalisco Nueva Generacion are not unduly prejudicial, as they are

merely recitations of an element of the offense. However, even if the references to narcotics

trafficking or the Cartel de Jalisco Nueva Generacion are prejudicial, such references do not

outweigh the relevance of including them in the Superseding Indictment.

/

/

/

/

/

/

/

/

/

/

/

/

/

/

/



                                                  6
         Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 7 of 8




   C. Conclusion

       The language the defendant seeks to strike as surplusage is relevant and necessary to the

charges and provides necessary context to assist the jury’s understanding of the charges.

Because such language is necessary to the Superseding Indictment, its inclusion is not unduly

prejudicial, and the relevance significantly outweighs any perceived prejudice. For the foregoing

reasons, the Court should deny the Defendant’s Motion to Strike Surplusage from the

Superseding Indictment.



Respectfully submitted this 2nd day of September, 2020.


                                             Marlon Cobar, Acting Chief
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice


                                     By:             /s/
                                             Kaitlin Sahni, Trial Attorney
                                             Kate Naseef, Trial Attorney
                                             Brett Reynolds, Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice
                                             Washington, D.C. 20530
                                             Telephone: (202) 514-0917




                                                7
         Case 1:20-cr-00040-BAH Document 93 Filed 09/02/20 Page 8 of 8




                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing was sent via the Electronic Case Filing

(ECF) system with the United States District Court for the District of Columbia to counsel of

record for the defendant, this 2nd day of September, 2020.




                                     By:     /s/
                                             Kaitlin Sahni
                                             Trial Attorney
                                             Narcotic and Dangerous Drug Section
                                             Criminal Division
                                             U.S. Department of Justice




                                                8
